                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


    JULIE DINWIDDIE,                                    Case No. 1:18-cv-00197-DCN

        Plaintiff,                                      MEMORANDUM DECISION AND
                                                        ORDER
             v.

    UNITED STATES OF AMERICA,

        Defendant.

                                       I. INTRODUCTION

        Pending before the Court is Plaintiff Julie Dinwiddie’s (“Julie”)1 Motion for

Additional Time Within Which to Disclose Advancing Expert Witnesses and Rebuttal

Witnesses (“Motion”). Dkt. 27. Having reviewed the record and briefs, the Court finds that

the facts and legal arguments are adequately presented. Accordingly, the Court finds that

the decisional process would not be significantly aided by oral argument, the Court will

decide the motions without oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B). Based on

the following, the Court finds good cause to GRANT Julie’s Motion.

                                        II. BACKGROUND

A. General

        This case revolves around the transfer of 100% of the shares of stock in Evergreen

Nursery, Inc. (“ENI”) from Jeff Dinwiddie (“Jeff”) to his wife, Julie, on January 5, 2012.



1
 While the Court prefers to refer to parties by their last names, because both Mr. and Mrs. Dinwiddie will
be discussed in this order, the Court will utilize their first names.


MEMORANDUM DECISION AND ORDER - 1
In January 2012, ENI was no longer an operating entity and its only asset was real estate

located at 12580 Old Seward Highway in Anchorage, Alaska (the “Property”). At the time

Jeff transferred the stock, his federal tax liabilities exceeded five-million dollars.

        In December 2012, ENI sold the Property to Condor LLC (“Condor”) and provided

seller financing to Condor. Under the seller financing agreement, Condor makes monthly

payments to ENI, which accumulates in a bank account in ENI’s name.

        In March 2018, Julie, as the sole owner of ENI, directed the bank to transfer more

than $94,000 from the ENI bank account to her personal account. The IRS levied these

funds in partial satisfaction of Jeff’s federal tax liability. Julie then filed this case on May

7, 2018, alleging that the IRS wrongfully levied on her property to satisfy the federal tax

liabilities of her husband. Dkt. 1.

B. Affirmative Defenses

        As is relevant to the Motion, on June 27, 2018, the United States filed an answer to

Julie’s Complaint, asserting as its only affirmative defense that Julie was a nominee of her

husband with respect to ENI.2 Then, on February 5, 2019, in a response to an interrogatory,

the United States stated that Jeff’s transfer to Julie “was fraudulent under the laws of the

State of Alaska.” Dkt. 31-1, at 8. Roughly six months later, on August 1, 2019, the United

States filed an Amended Answer, adding fraudulent transfer as an affirmative defense. Dkt.

26. August 1, 2019, was also the expert rebuttal disclosures cutoff, but due to a series of


2
 “A nominee is one who holds bare legal title to property for the benefit of another.” Fourth Inv. LP. v.
United States, 720 F.3d 1058, 1066 (9th Cir. 2013) (quotations omitted). “In the context of a wrongful levy
case, a nominee is essentially a proxy, or even a decoy, for someone else.” Turk v. I.R.S., 127 F. Supp. 2d
1165, 1167 (D. Mont. 2000).



MEMORANDUM DECISION AND ORDER - 2
stipulated delays and extensions, Julie had until August 20, 2019, to submit rebuttal reports.

       Julie filed this Motion on August 27, 2019, asking the Court to extend the expert

discovery cutoff date. She argues that the affirmative defense of fraudulent conveyance is

different than the affirmative defense that she was a nominee of her husband. With this

new affirmative defense, Julie contends she will need to submit an additional expert report

that will provide a proper valuation of the ENI stock that was transferred, rather than the

valuation of the Property. The United States counters that Julie was aware of its intent to

provide evidence of fraudulent transfer because it stated such in a response to

interrogatories. According to the United States, since Julie did not diligently seek this

discovery between February 5, 2019, and the close of expert discovery, there is no good

cause to modify the scheduling order to allow her additional expert report.

                                III. LEGAL STANDARD

       Once entered, a scheduling order “controls the course of the action unless the court

modifies it.” Fed. R. Civ. P. 16(e). This scheduling order “may be modified only for good

cause and with the judge’s consent.” Id. at 16(b)(4). A district court may modify the pretrial

schedule “if it cannot reasonably be met despite the diligence of the party seeking the

extension.” Fed. R. Civ. P. 16 advisory committee’s notes (1983 amendment). The focus

of the inquiry, therefore, is upon the moving party’s reasons for seeking modification. C.F.

v. Capistrano Unified Sch. Dist. 654 F.3d 975, 984 (9th Cir. 2011) (quoting Johnson v.

Mammoth Recreations, Inc., 975 F.2d 604, 610 (9th Cir. 1992); T. Dorfman, Inc. v.

Melaleuca, Inc., 2013 WL 5676808 (D. Idaho October 18, 2013) at *2.




MEMORANDUM DECISION AND ORDER - 3
                                         IV. DISCUSSION

        Here, the Court finds good cause to grant Julie additional time to disclose expert

witnesses. Throughout discovery, Julie was undoubtedly preparing to both argue a case for

wrongful levy and address the United States’ only (at the time) affirmative defense that she

was a nominee of her husband. She had no reason to do otherwise; she had her burden to

meet, and the United States had announced its sole defense. When the United States

amended its Answer to include an affirmative defense of fraudulent conveyance, this

altered the expectations of discovery for both parties because arguing that Jeff fraudulently

transferred the stock is different than arguing solely that Julie was a nominee for Jeff. See

Turk v. I.R.S., 127 F. Supp. 2d 1165, 1168 (D. Mont. 2000) (analyzing nominee and

fraudulent conveyance as separate legal defenses). As such, Julie should have adequate

time to address the new facets of the case that this new defense brought.3

        The Court rejects the United States’ argument that Julie failed to diligently pursue

this discovery because she had adequate notice of this defense via the February 5, 2019,

response to interrogatories. The language in the response that purportedly puts Julie on

notice simply states, “the transfer was fraudulent under the laws of the State of Alaska.”

Dkt. 31-1, at 8. Even if it can be said that this language is legally sufficient to alert Julia of


3
  Julie did not object to the United States filing its Amended Answer. Dkt. 31-1, at 2. However, the
Amended Case Management / Scheduling Order required the parties to file any amended pleadings on or
before Feb. 11, 2019. Dkts. 13, 15. The Ninth Circuit has held that motions to amend filed after the
Scheduling Order deadline are governed not by the liberal provisions of Fed. R. Civ. P. 15(a), but instead
by the more restrictive provisions of Fed. R. Civ. P. 16(b) requiring a showing of “good cause.” Johnson
v. Mammoth Recreations, Inc., 975 F.2d 604 (9th Cir. 1992). Were this Court to deny Julie’s Motion, it
would also strike the Amended Answer as the United States has not shown good cause to excuse its
untimeliness.



MEMORANDUM DECISION AND ORDER - 4
the United States’ intent to utilize the fraudulent transfer affirmative defense, that language

was contained in a response to an interrogatory, not in an answer to a complaint. As such,

it cannot qualify as an affirmative defense. See Fed. R. Civ. Pro. 8(c) (“In responding to

a pleading, a party must affirmatively state any avoidance or affirmative defense.”). A

response to an interrogatory does not carry the same significance that an affirmative

defense does. The United States must have known this, which is why on August 1, 2019,

it filed an Amended Answer and included the new affirmative defense.

       With that being said, if the United States feels that this expert testimony is flawed

or is inadmissible, it may certainly argue such at a different time. The Court’s decision that

Julie may disclose an additional expert does not mean that it is automatically going to

accept what that expert says. At this time, it is prudent and appropriate to allow Julie some

extra time to properly address the United States’ recently added affirmative defense.

                                         V. ORDER

       IT IS HEREBY ORDERED THAT:

       1. Julie’s Motion for Additional Time Within Which to Disclose Advancing

          Expert Witnesses and Rebuttal Witnesses (Dkt. 27) is GRANTED.

              a. The advancing party shall have until February 5, 2020, to both identify

                  any additional Expert Witnesses and provide to the opposing party each

                  Expert’s Report prepared in compliance with this Court’s prior

                  Scheduling Order, as Amended;

              b. The party presenting Rebuttal Expert(s) shall then have until February

                  25, 2020, to identify additional Rebuttal Witness(es)and provide to the


MEMORANDUM DECISION AND ORDER - 5
            opposing party each Expert’s Report prepared in compliance with this

            Court’s prior Scheduling Order, as Amended; and

         c. The deadline for completion of fact and expert discovery, as set forth in

            the Court’s Scheduling Order, as Amended, shall be reset to March 26,

            2020.

         d. The dispositive motion deadline shall be reset to April 25, 2020.


                                           DATED: January 7, 2020


                                           _________________________
                                           David C. Nye
                                           Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 6
